Citation Nr: 0126405	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

The propriety of the creation of an overpayment of Department 
of Veterans Affairs (VA) improved death pension benefits in 
the amount of $25,749.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1947 to July 1968, 
and from July 1974 to September 1989.  The veteran died in 
June 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 and subsequent decisions by the 
Manila, the Republic of the Philippines Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In January 2001, the appellant was notified that a decision 
had been made in December 2000 that she had forfeited all 
rights, claims, and benefits under 38 U.S.C.A. § 6103(a).  In 
May 2001, the Committee on Waivers and Compromises of the RO 
denied the appellant's request for waiver of the debt at 
issue.  The appellant was notified of her procedural and 
appellate rights with regard to both of these decisions, but 
she has not appealed.  Thus, neither of these issues is in 
appellate status.


FINDINGS OF FACT

1.  The veteran and the appellant married in October 1986 and 
the veteran died in June 1996.

2.  After the veteran's death, the appellant applied for VA 
death benefits in December 1996; in her application for such 
benefits, she indicated that she had continuously lived with 
the veteran from the date of their marriage until the date of 
his death, that they were not separated when he died, and 
that she had not remarried.  

3.  In December 2000, the RO determined that the appellant 
had submitted material and false information in her 
application for VA death pension benefits; that the appellant 
could not be recognized as the veteran's surviving spouse; 
and that pursuant to 38 U.S.C.A. § 6103(a), the appellant had 
forfeited all rights, claims, and benefits as she had 
knowingly and with intention to receive benefits not legally 
due her, furnished false and fraudulent evidence in the 
prosecution of her claim for VA benefits. 


CONCLUSION OF LAW

The creation of an overpayment of VA improved death pension 
benefits in the amount of $25,749 was proper.  38 U.S.C.A. 
§ 6103(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations eliminate 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
numerous letters from the RO of the initial reasons and bases 
for determination that the creation of the overpayment at 
issue was proper and was notified of the same in the June 
2000 statement of the case and in the August 2000 
supplemental statement of the case.  In September 2000, she 
was advised that the RO proposed to determine if she had 
forfeited all rights, claims, and benefits under 38 U.S.C.A. 
§ 6103(a).  In January 2001, the appellant was notified that 
a decision had been made in December 2000 that she had 
forfeited all rights, claims, and benefits under 38 U.S.C.A. 
§ 6103(a).  The appellant did not appeal this determination 
nor has she submitted any correspondence whatsoever 
addressing that matter.  In the June 2001 supplemental 
statement of the case, the RO explained the ramifications of 
that decision upon her overpayment.  Again, the appellant did 
not respond.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes that, in light of the foregoing, 
VA's notification requirements have been met.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  In this 
case, the appellant is aware that the current amount of the 
debt at issue is in the full amount of improved death 
benefits that she received as the "surviving spouse" of the 
veteran since the RO has determined that she had forfeited 
all rights, claims, and benefits under 38 U.S.C.A. § 6103(a).  
The appellant has not disputed that determination nor has she 
indicated that there is any outstanding evidence which would 
support a contradictory determination.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  There is sufficient evidence of 
record to decide her claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of her claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether she has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of her claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that she is not prejudiced 
by this decision. 





Background

The appellant and the veteran married in October 1986.  

In December 1996, the appellant applied for VA death benefits 
as the veteran's surviving spouse.  She reported that she was 
married to the veteran at the time of his death and had not 
remarried.  She indicated that she and the veteran lived 
together continuously from the date of their marriage until 
his death.  She indicated that they were not separated when 
he died.  She reported having no income.  In January 1997, 
the RO determined that she was entitled to VA improved death 
pension benefits as the surviving spouse of the veteran from 
January 1, 1997.    

In a 1998 eligibility verification report, the appellant 
reported her annual income and indicated that she had not 
married since the veteran had died.  She indicated that her 
family income was derived from benefits from the Social 
Security Administration (SSA) and from an interest-bearing 
bank account.  This eligibility verification report was 
thereafter processed in error as a "no income" case.  

In August 1998, correspondence was received from another 
person who indicated that she was also the mother of children 
of the veteran.  She submitted supporting documentation.  In 
November 1998, the other person indicated that while the 
veteran was alive, the appellant and the veteran's marriage 
fell apart as the appellant was involved with another man.  
Thereafter, the veteran began a common-law marriage with the 
other person and they had three children together.  In 
January 1999, a field examination was requested in order to 
determine who was the veteran's surviving spouse.  

In a February 1999 eligibility verification report, the 
appellant reported her annual income and indicated that she 
had not married since the veteran had died.  She indicated 
that her family income was derived from benefits from 
benefits from SSA.

In April 1999, the field investigator completed the field 
investigation which in sum showed that the appellant and the 
veteran separated years prior to his death and she initially 
began a common law relationship with another man which still 
exists and another person thereafter began a common law 
relationship with the veteran which existed until his death.  
It also revealed that the veteran was living with another 
person at the time of his death.  

In June 1999, the appellant was notified that information had 
been received showing that she was receiving benefits from 
the Survivors' Benefit Plan (SBP) since June 1996 and that 
her children had been receiving benefits from SSA since June 
1996.  As such, she was notified that VA proposed to 
retroactively terminate her benefits from January 1, 1997.  

In September 1999, the appellant was notified that since she 
did not respond to the June 1999 notification from the RO, 
her improved death pension benefits were being retroactively 
terminated from January 1, 1997.  This retroactive 
termination resulted in the creation of a debt totaling 
$25,749, the full amount of improved death pension benefits 
that she had received as the surviving spouse of the veteran.  
The appellant appealed that determination and submitted 
information regarding her family income from SSA.  

In November 1999, a personal hearing was apparently held at 
the RO.  A copy of this transcript is not of record, however, 
the Board notes, as shown below, that the creation of the 
current overpayment is not due to her failure to properly 
report her income which was addressed in the hearing, but 
rather due to the fact that she has forfeited all rights, 
claims, and benefits under 38 U.S.C.A. § 6103(a).  Therefore, 
the appellant's contentions regarding her reasons for 
properly or improperly reporting her income are not relevant 
to this decision.  She has not requested a hearing on the 
matter of the forfeiture of her VA improved death pension 
benefits.  

In December 1999, the appellant was notified that the new 
information from SSA was considered that that her debt would 
be adjusted in light of that information.  After this action 
was undertaken, the appellant was notified in January 2000 
that her debt had been reduced.  The appellant continued her 
appeal, disputed the creation of the overpayment, and 
indicated that she had fully informed VA of her income.

In an August 2000 administrative decision, the RO determined 
that the overpayment of $5,124 for the period of January 1, 
1997 to December 31, 1997, was erroneous and due only to VA 
error (as the appellant's claim had been processed by VA as 
if no income had been reported when income had been 
reported), therefore, that amount was deducted from the total 
amount of the overpayment at issue.  

In September 2000, the appellant was advised that the RO 
proposed to determine if she had forfeited all rights, 
claims, and benefits under 38 U.S.C.A. § 6103(a).  She was 
informed that the decision would determine whether she had 
knowingly and with intention to receive benefits not legally 
due her, furnished false and fraudulent evidence in the 
prosecution of her claim for VA benefits.  It was recommended 
that the information that she furnished in her application 
for death benefits (that she was married to the veteran at 
the time of his death, lived together continuously with the 
veteran from the date of their marriage until his death, that 
they were not separated when he died, and that she had not 
remarried) be held to be material and false and that she be 
charged with possible violation of 38 U.S.C.A. § 6103(a), 
based on the proposed action to submit her consideration of 
forfeiture for fraud.  The appellant was also informed of the 
findings of the field investigation report in relation to the 
proposed decision.  In particular, the appellant was informed 
that the field examination showed that she did not live with 
the veteran continuously from the date of her marriage to him 
until his death and they were separated when he died.  While 
both she and the veteran had extramarital relationships, the 
reason for the initial separation of the veteran and the 
appellant was due to her extramarital relationship with 
another man, whom she later bore children by, and whom she is 
still in a relationship.  Thus, she could not be recognized 
as the surviving spouse of the veteran.  In her application 
for VA death pension benefits, she declared that she and the 
veteran were living together at the time of his death, when 
in fact they had been separated for more than 7 years prior 
to his death.  Therefore, in light of the findings of the 
field investigation, it was proposed that she made false and 
fraudulent statements in her claim for benefits to obtain 
those befits.  As a result of her declarations, she was paid 
VA benefits to which she had no legal entitlement.  

The appellant did not respond to the September 2000 
notification of the proposed decision.  In January 2001, the 
appellant was notified that a decision had been made in 
December 2000 that she had forfeited all rights, claims, and 
benefits under 38 U.S.C.A. § 6103(a) per the proposed 
determination.  The appellant did not appeal this 
determination nor has she submitted any correspondence 
whatsoever addressing that matter.  In the June 2001 
supplemental statement of the case, the RO explained the 
ramifications of that decision upon her overpayment.  She was 
informed that the current debt was derived from the full 
amount of VA improved death pension benefits that she wrongly 
received as the surviving spouse of the veteran.  Again, the 
appellant did not respond.


Analysis

Under 38 U.S.C. § 6103(a), "[w]hoever knowingly makes or 
causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary ... shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary."

In this case, the RO determined in December 2000 that the 
appellant had forfeited all rights, claims, and benefits 
under 38 U.S.C.A. § 6103(a) as she had knowingly and with 
intention to receive benefits not legally due her, furnished 
false and fraudulent evidence in the prosecution of her claim 
for VA benefits.  The information that she furnished in her 
application for death benefits (that she was married to the 
veteran at the time of his death, lived together continuously 
with the veteran from the date of their marriage until his 
death, that they were not separated when he died, and that 
she had not remarried) was held to be material and false.

A "surviving spouse" of a veteran who served during wartime 
may be eligible to receive VA death pension benefits.  38 
U.S.C.A. § 1541.  The law provides that a spouse is a person 
of the opposite sex who is a husband or wife. 38 U.S.C.A. § 
101(31); 38 C.F.R. § 3.50(c).  A wife is a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a).  For VA benefits purposes, a 
marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).  The appellant has the 
burden to establish her status as a claimant.  Sandoval v. 
Brown, 7 Vet. App. 7, 9 (1994) citing Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).

Additionally, 38 U.S.C.A. § 101(3) states that the term 
"surviving spouse" means a person who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse) and who has 
not remarried or (in cases not involving remarriage) has not 
since the death of the veteran lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.

In addition, the United States Court of Appeals for Veterans 
Claims has held that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 
3.50(b)(1) have set forth a two-part test to determine 
whether a spouse can be deemed to have continuously cohabited 
with a veteran even if a separation has occurred.  Gregory v. 
Brown, 5 Vet. App. 108 (1993).  First, the spouse must be 
free of fault in the initial separation.  Second, the 
separation must have been procured by the veteran or due to 
his misconduct.  The Court found that the "without fault" 
requirement of the law was not a continuing one.  Rather, 
although acts subsequent to the separation may in certain 
cases be relevant evidence, the finding of fault or without 
fault is to be determined on the basis of an analysis of the 
conduct at the time of separation.

In this case, the RO determined that the appellant and the 
veteran did not continuously live together from the date of 
the marriage until his death.  Further, the RO determined 
that the appellant was not free of fault in the initial 
separation.  In light of the foregoing, the RO determined 
that the appellant could not be recognized as the veteran's 
surviving spouse.  As noted above, it was determined that the 
appellant had submitted material and false information in her 
application for VA death pension benefits.  As noted, in that 
application, she indicated that she had continuously lived 
with the veteran from the date of their marriage until the 
date of his death and that they were not separated when he 
died.  As such, pursuant to 38 U.S.C.A. § 6103(a), the 
appellant had forfeited all rights, claims, and benefits as 
she had knowingly and with intention to receive benefits not 
legally due her, furnished false and fraudulent evidence in 
the prosecution of her claim for VA benefits. 

The appellant has not appealed the December 2000 
determination.  Since the appellant has forfeited all rights, 
claims, and benefits pursuant to 38 U.S.C.A. § 6103(a), she 
was not entitled to receive VA improved death pension 
benefits from January 1, 1997, the effective date of this 
benefits, onward.  The RO's retroactive termination of those 
VA improved death pension benefits was, therefore, proper.  
Although the RO had previously determined that an overpayment 
was created due to the failure of the appellant to properly 
report all of her family income, that entire overpayment is 
subsumed by the subsequent determination that the appellant 
had forfeited all rights, claims, and benefits pursuant to 
38 U.S.C.A. § 6103(a).  Since she has forfeited all rights, 
claims, and benefits pursuant to 38 U.S.C.A. § 6103(a), she 
owes the full amount of all improved death pension benefits 
received by her as the surviving spouse of the veteran.  
These benefits total $25,749.

The Board concludes that the creation of an overpayment of VA 
improved death pension benefits in the amount of $25,749 was 
proper.  


ORDER

The creation of an overpayment of VA improved death pension 
benefits in the amount of $25,749 was proper.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

